Foote, C.
— The plaintiff sued the city of Los Angeles for damages to his property lying within its corporate limits, alleging that the same was caused by the defendant in failing to use proper care in preventing an overflow of the waters of the Los Angeles River. The bed of the river, and the right to divert its waters and sell them to its citizens, as stated in the complaint, belonged to the city.
The pleading was demurred to, the demurrer sustained, and from the judgment then rendered this appeal is prosecuted. We do not agree with the plaintiff in his contention that the city, incorporated as it is, should be held responsible for the damages he declares his property to have sustained from the overflow of the river, caused by a sudden flood of water. The incorporated city was not responsible as a private corporation, from the fact that it owned the bed of the river, and the right to sell the water therefrom to its citizens, and there is nothing contained in its charter which could impose such an obligation upon it, as the duty of protecting private property from sudden and unlooked for floods, which might at any time fill the stream to overflowing.
The judgment should be affirmed.
Hayne, C., and Belcher, C. C., concurred.
The Court.
For the reasons given in the foregoing opinion, the judgment is affirmed.
Hearing in Bank denied.